Exhibit 10.4

SUPPORT AGREEMENT

This Support Agreement, dated August 8, 2018 (this “Agreement”), is by and among
Contrarian Capital Management, L.L.C., a Delaware limited liability company, and
certain private investment funds directly or indirectly managed by Contrarian
Capital Management, L.L.C., as listed on Schedule A hereto (collectively,
“Shareholder” and each individually, a “member” of Shareholder), and Chaparral
Energy, Inc. (the “Company”).

RECITALS

WHEREAS, the Company and Shareholder have engaged in various discussions and
communications concerning the Company’s business, financial performance and
other matters;

WHEREAS, Shareholder has informed the Company that it Beneficially Owns
3,275,232 shares of Class A Common Stock, $0.01 par value, of the Company (the
“Class A Stock”), 574,779 shares of Class B Common Stock, $0.01 par value, of
the Company (the “Class B Stock”) and 20,895 shares of Class A 144A Common
Stock, $0.01 par value, of the Company (the “Restricted A Stock” and, together
with the Class A Stock and the Class B Stock, the “Common Stock”), which
represents approximately 8.32%, on a combined basis, of the issued and
outstanding shares of Common Stock;

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders and Shareholder has determined that it is in its
best interests to come to an agreement with respect to certain matters in
respect of the Board of Directors of the Company (the “Board”) and certain other
matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1.

Board Representation and Board Matters.  

 

(a)

Concurrently with the execution of this Agreement, the Company and the Board
have (i) increased the size of the Board by one director and (ii) elected Graham
Morris (the “Shareholder Designee”) to fill the newly created vacancy. The
Shareholder Designee shall become a director of the Company effective
immediately upon execution of this Agreement. The Shareholder Designee has
previously executed and delivered to the Company (x) a completed director and
officer questionnaire (the “D&O Questionnaire”), in the form provided, (y) an
executed letter in the form attached hereto as Exhibit A (the “Nominee Letter”)
and (z) an executed irrevocable resignation in the form attached hereto as
Exhibit B (the “Resignation Letter” and together with the D&O Questionnaire and
the Nominee Letter, the “Nomination Documents”).  Based on the Nomination
Documents delivered by the Shareholder Designee, the Company and the Board have
determined that Mr. Morris qualifies as “independent” pursuant to the
independence standards of the New York Stock Exchange and SEC rules.

20659963

 

 

 

--------------------------------------------------------------------------------

 

 

(b)

Subject to Shareholder’s and Shareholder Affiliates’ (as defined below)
compliance with Section 2, the Company will elect the Shareholder Designee and,
if the Shareholder Designee agrees to serve, include the Shareholder Designee in
its slate of nominees for re-election as a director at the 2019 annual meeting
of shareholders of the Company (the “2019 Annual Meeting”).

 

(c)

Subject to Shareholder’s and Shareholder Affiliates’ compliance with Section 2,
the Company will use reasonable best efforts to cause the election of the
Shareholder Designee at the 2019 Annual Meeting (including recommending that the
Company’s shareholders vote in favor of the election of the Shareholder Designee
(along with all of the Company’s nominees) and otherwise supporting the
Shareholder Designee for election in a manner no less rigorous and favorable
than the manner in which the Company supports any other independent director
nominee).

 

(d)

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board will take all action necessary to appoint the
Shareholder Designee as a member of the Nominating and Governance Committee of
the Board. Following such appointment and subject to the Board’s determination
that the Shareholder Designee continues to qualify as “independent” pursuant to
the applicable independence standards of the New York Stock Exchange and SEC
rules, the Board and the Company shall cause the Shareholder Designee to remain
a member of the Nominating and Governance Committee at all times the Shareholder
Designee serves as a member of the Board as contemplated by this Agreement.

 

(e)

At all times while serving as a member of the Board, the Shareholder Designee
shall comply with all policies, procedures, processes, codes, rules, standards
and guidelines applicable to non-management Board members, including the Code of
Business Conduct and Ethics, securities trading policies, anti-hedging policies,
Regulation FD-related policies, director confidentiality policies and corporate
governance guidelines (collectively, the “Company Policies”), and preserve the
confidentiality of Company business and information, including discussions or
matters considered in meetings of the Board or Board committees.  Except as may
otherwise be required by the SEC, stock exchange listing rules or applicable
law, the Company agrees that (i) it will not amend any of the Company Policies
in any manner for the purpose of disqualifying the Shareholder Designee and (ii)
any changes to the Company Policies, or new Company Policies, will be adopted in
good faith and not for the purpose of undermining or conflicting with the
arrangements contemplated by this Agreement.  The Company has made available to
the Shareholder Designee copies of the Company Policies as in effect on the date
of this Agreement.  

 

(f)

The Company agrees that the Shareholder Designee shall receive the same benefits
of director and officer insurance and any indemnity and exculpation arrangements
available generally to the Company’s directors. The Company will execute a
director indemnification agreement in favor of the Shareholder

 

 

 

2

--------------------------------------------------------------------------------

 

 

Designee upon his or her appointment to the Board, in a form substantially the
same as that executed in favor of the Board’s current members. The Shareholder
Designee has waived any right to receive compensation for service as a director
of the Company pursuant to the Company’s director compensation policy, including
any stock or cash compensation.

 

(g)

Should the Shareholder Designee be unable or unwilling to serve on the Board at
any time, the Company shall, at the request of Shareholder, add as a member of
the Board a qualified replacement that is selected by Shareholder and approved
by the Board (by vote of the Disinterested Directors) (a “Replacement”), such
approval not to be unreasonably withheld, delayed or conditioned. Any such
Replacement who becomes a Board member in replacement of the Shareholder
Designee shall be deemed to be the Shareholder Designee for all purposes under
this Agreement, and the Replacement, prior to his or her appointment to the
Board, shall be required to provide to the Company equivalent Nomination
Documents and meet with representatives of the Nominating and Governance
Committee of the Board in accordance with the customary practices of the Board
and the Nominating and Governance Committee.  Subject to the Board’s
determination that the Replacement qualifies as “independent” pursuant to the
applicable independence standards of the New York Stock Exchange and SEC rules,
the Company and the Board shall promptly take all necessary action to cause the
election of any Replacement to the Board and the Nominating and Governance
Committee of the Board.

 

(h)

If at any time after the date hereof, Shareholder, together with all controlled
Affiliates of the members of Shareholder (such controlled Affiliates,
collectively and individually, the “Shareholder Affiliates”), ceases
collectively to Beneficially Own the lesser of (x) an aggregate of at least 5%
of the shares of Common Stock then outstanding and (y) an aggregate of 2,324,906
shares of Common Stock (the “Ownership Condition”), the Resignation Letter
previously provided by the Shareholder Designee in the form of Exhibit B shall
become effective and the Board (by vote of the Disinterested Directors) shall
have the option to accept such resignation in its sole discretion, and the
Company shall have no further obligations under this Section 1. During the
Standstill Period (as defined below), Shareholder shall (i) notify the Company
within five business days if it ceases to satisfy the Ownership Condition, and
(ii) prior to a Public Listing (as defined below), promptly notify the Company
in writing if the Beneficial Ownership of Shareholder and the Shareholder
Affiliates changes by 1% or more from the ownership positions previously
reported to the Company in writing.

 

(i)

If at any time after the date hereof, Shareholder or any of the Shareholder
Affiliates breaches in any material respect any of the terms of this Agreement,
the Company in good faith notifies Shareholders or the applicable Shareholder
Affiliates of such breach, and Shareholder or such Shareholder Affiliate fails
to cure such breach within twenty business days following the receipt of written
notice thereof from the Company specifying such breach (it being understood that
unintentional breaches of this Agreement that by their nature cannot be reversed

 

 

 

3

--------------------------------------------------------------------------------

 

 

or undone shall be deemed to have been cured for purposes hereof if Shareholder
or a Shareholder Affiliate has taken commercially reasonable actions to reduce
the adverse impact of such breach), the Resignation Letter previously provided
by the Shareholder Designee in the form of Exhibit B shall become effective and
the Board (by vote of the Disinterested Directors) shall have the option to
accept such resignation in its sole discretion, and the Company shall have no
further obligations under this Section 1.

 

(j)

The Company promptly after the date hereof (and promptly following the
appointment of any Replacement) shall take all necessary action to cause the
obligations of its insurers providing directors’ and officers’ insurance to be
primary to any (1) directors’ and officers’ insurance policy issued to
Shareholder or a Shareholder Affiliate, and (2) advancement or indemnification
rights provided by Shareholder or a Shareholder Affiliate. The Company promptly
after the date hereof shall use its commercially reasonable efforts to amend
such policies to clarify that such insurance is primary.

 

(k)

Shareholder acknowledges, on behalf of itself and the Shareholder Affiliates,
that the Shareholder Designee (or Replacement, as applicable) shall have all of
the rights and obligations, including fiduciary duties to the Company and its
shareholders, of a director under applicable law and the Company’s
organizational documents while such Shareholder Designee (or Replacement, as
applicable) is serving on the Board.

2.

Standstill and Voting Obligations.

 

(a)

Shareholder agrees that, from the date of this Agreement until the earlier of
(A) the later of (x) the date that is 30 days prior to the expiration of the
Company’s advance notice period for the nomination of directors at the 2020
annual meeting of shareholders of the Company (the “2020 Annual Meeting”), and
(y) if the Shareholder Designee (or any other representative of Shareholder or
any Shareholder Affiliate) is included, and Shareholder and the Shareholder
Designee have agreed in writing with the Company in advance to such inclusion,
on the Company’s slate of director nominees for the 2020 Annual Meeting or for
any annual meeting of shareholders of the Company subsequent thereto (each of
the 2020 Annual Meeting and any annual meeting subsequent thereto, an
“Applicable Meeting”), the date that is 30 days prior to the expiration of the
Company’s advance notice period for the nomination of directors at the next
annual meeting of shareholders of the Company following the Applicable Meeting;
(B) a material breach by the Company of its obligations under this Agreement
which is not cured within twenty business days after receipt by the Company of
written notice from Shareholder specifying the material breach (it being
understood that unintentional breaches of this Agreement that by their nature
cannot be reversed or undone shall be deemed to have been cured for purposes
hereof if the Company has taken commercially reasonable actions to reduce the
adverse impact of such breach); and (C) 120 days after the date that the
Shareholder Designee (including any Replacement) ceases to serve as a director
(the “Standstill Period”), no

 

 

 

4

--------------------------------------------------------------------------------

 

 

member of Shareholder shall, directly or indirectly, and each member of
Shareholder shall cause each Shareholder Affiliate not to, directly or
indirectly, take any of the actions set forth below (it being understood and
agreed that the following restrictions shall not apply to the Shareholder
Designee’s boardroom discussions conducted in such person’s capacity as a
director of the Company, or other actions taken in his or her capacity as a
director, including his or her responsibilities as a member of a board
committee).  

 

(i)

engage in a “solicitation” of “proxies” (as such terms are defined under the
Exchange Act) or written consents of stockholders with respect to, or from the
holders of, the Voting Securities (other than any Shareholder Affiliate), for
the election of individuals to the Board or to approve stockholder proposals, or
become a “participant” (as such term is defined in Instruction 3 to Item 4 of
Schedule 14A promulgated under the Exchange Act) in any contested “solicitation”
for the election of directors with respect to the Company (as such terms are
defined under the Exchange Act) (other than a “solicitation” or acting as a
“participant” in support of the nominees of the Board (including the Shareholder
Designee) at any stockholder meeting or voting its shares at any such meeting in
its sole discretion, or providing such encouragement, advice or influence that
is consistent with Company management’s recommendation in connection with such
director nominees);

 

(ii)

form or join a “group” as defined under Section 13(d) of the Exchange Act with
respect to the Voting Securities (excluding, for the avoidance of doubt, any
group composed solely of Shareholder and Shareholder Affiliates);

 

(iii)

support or participate in any effort by any person or entity not a party to this
Agreement (a “Third Party”) with respect to the matters set forth in Section
2(a)(i) of this Agreement;

 

(iv)

present at any annual meeting or any special meeting of the Company’s
stockholders or through action by written consent any proposal for consideration
for action by stockholders or seek the removal of any member of the Board or
propose any nominee for election to the Board or seek representation on the
Board except as set forth herein;

 

(v)

grant any proxy, consent or other authority to vote with respect to any matters
(other than to the named proxies included in the Company’s proxy card for any
annual meeting or special meeting of stockholders) or deposit any Voting
Securities of the Company in a voting trust or subject them to a voting
agreement or other arrangement of similar effect with respect to any annual or
special meeting or action by written consent (excluding customary brokerage
accounts, margin accounts, prime brokerage accounts and the like), including,
without limitation, lend any securities of the Company to any person or entity
for the purpose of allowing such

 

 

 

5

--------------------------------------------------------------------------------

 

 

person or entity to vote such securities in connection with any stockholder vote
or consent of the Company;

 

(vi)

engage in any short sale or any purchase, sale or grant of any option, warrant,
convertible security, stock appreciation right, or other similar right
(including any put or call option, “swap” or hedging transaction with respect to
any security (other than a broad based market basket or index)) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of the Company or encourage, initiate or
support any person or entity in any such activity; or  

 

(vii)

request, directly or indirectly, any amendment or waiver of the foregoing in a
manner that would be reasonably likely to require public disclosure by
Shareholder or the Company;  

provided that the restrictions in this Section 2(a) shall not prevent
Shareholder or any Shareholder Affiliate from making (a) any factual statement
as and to the extent required by applicable legal process, subpoena, or legal
requirement from any governmental or regulatory authority with competent
jurisdiction over the party from whom information is sought (so long as such
request did not arise as a result of discretionary acts by Shareholder or any of
the Shareholder Affiliates); and (b) any confidential communication to the
Company that would not be reasonably likely to require public disclosure by
Shareholder, any Shareholder Affiliate or the Company.

Notwithstanding anything to the contrary in this Section 2(a), the Company
agrees that for so long as the Shareholder Designee is on the Board, the Board
shall promptly notify Shareholder in writing of any decision not to nominate the
Shareholder Designee for election at any Applicable Meeting (which written
notice, if any, shall be delivered no later than forty-five (45) days prior to
the expiration of the Company’s advance notice period for the nomination of
directors at such upcoming annual meeting).

 

(b)

Until the end of the Standstill Period, Shareholder and the Shareholder
Affiliates shall cause all Voting Securities owned by them directly or
indirectly, whether owned of record or Beneficially Owned, as of the record date
for any annual or special meeting of shareholders or in connection with any
solicitation of shareholder action by written consent (each a “Shareholders
Meeting”) within the Standstill Period, in each case that Shareholder and the
Shareholder Affiliates are entitled to vote at any such Shareholders Meeting, to
be present for quorum purposes and to be voted, at all such Shareholders
Meetings or at any adjournments or postponements thereof, (i) for the election
of the Shareholder Designee and any other directors or director nominees who are
nominated by the Board for election at such Shareholders Meeting and (ii) in
accordance with the recommendation of the Board on any other proposals or other
business that comes before the 2019 Annual Meeting or any Applicable Meeting
(other than any proposals relating to (1) amendments to the Company’s articles
of incorporation or other organizational documents, (2) mergers, acquisitions,
asset sales or purchases, recapitalizations, or other business combinations or
extraordinary

 

 

 

6

--------------------------------------------------------------------------------

 

 

transactions, or (3) the issuance of Company equity securities or any securities
convertible into, or exercisable or exchangeable for Company equity securities,
each of which may be voted by Shareholder and the Shareholder Affiliates in
their own discretion).

 

(c)

Nothing in this Section 2 shall be deemed to limit the exercise in good faith by
Shareholder Designee of his or her fiduciary duties solely in his or her
capacity as a director of the Company.  

3.

Public Announcements.  Promptly following the execution of this Agreement, the
Company shall announce this Agreement by means of a press release in the form
attached hereto as Exhibit C (the “Press Release”).  

4.

Confidentiality Agreement.  The parties hereby agree that, notwithstanding any
other provision of this Agreement to the contrary, if so requested by either
party and agreed to by the other, Shareholder may be provided confidential
information in accordance with and subject to the terms of a confidentiality
agreement in a form to be agreed among the parties (the “Confidentiality
Agreement”).  Shareholder acknowledges and agrees that (i) until such time as
the Confidentiality Agreement becomes effective, neither Shareholder nor any of
the Shareholder Affiliates (excluding the Shareholder Designee) will request to
receive (other as set forth in the previous sentence in connection with a
request to enter into the Confidentiality Agreement), or knowingly and willingly
accept, any confidential information concerning the Company, its subsidiaries or
their respective businesses and (ii) non-public materials provided to the Board
and communications relating thereto shall be deemed confidential information.

5.

Mutual Non-Disparagement.  During the Standstill Period, Shareholder and the
Company agree to not make, or cause to be made, and to cause each of their
respective officers, directors, members, and employees not to make (whether
directly or indirectly through any Affiliate), any public statement or
announcement that relates to and constitutes an ad hominem attack on, or relates
to and otherwise disparages, the other party or their respective business,
operations or financial performance, officers, members, partners or directors or
any person who has served as an officer, member, partner or director of the
other party in the past, or who serves as an officer, director, partner or agent
of the other party (a) in any document or report filed with or furnished to the
SEC or any other governmental agency, (b) in any press release or other publicly
available format or (c) to any journalist or member of the media (including
without limitation, in a television, radio, internet, newspaper or magazine
interview).  

6.

Representations and Warranties of All Parties.  Each of the parties represents
and warrants to the other party that: (a) such party has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such party, enforceable
against such party in accordance with its terms; and (c) this Agreement will not
result in a violation of any terms or conditions of any agreements to which such
person is a party or by which such party may

 

 

 

7

--------------------------------------------------------------------------------

 

otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.  

7.

Representations and Warranties of Shareholder.  Each member of Shareholder
represents and warrants that, as of the date of this Agreement, (a) Shareholder,
together with all of the Shareholder Affiliates, Beneficially Owns, directly or
indirectly, an aggregate of  3,275,232 shares of Class A Stock, an aggregate of
574,779 shares of Class B Stock, and 20,895 shares of Restricted A Stock, and
such shares of Class A Stock, Class B Stock and Restricted A Stock constitute
all of the Common Stock Beneficially Owned by Shareholder and the Shareholder
Affiliates or in which Shareholder or the Shareholder Affiliates have any
interest or right to acquire or vote, whether through derivative securities,
voting agreements or otherwise; (b) except for such ownership, no member of
Shareholder, individually or in the aggregate with all other members of
Shareholder and the Shareholder Affiliates, has any other Beneficial Ownership
of any Voting Securities, including through any derivative transaction described
in the definition of “Beneficial Ownership” below; and (c) Shareholder has not
provided or agreed to provide, and will not provide, any compensation in cash or
otherwise to the Shareholder Designee, solely in his capacity as a director or
director nominee of the Company in connection with such Shareholder Designee’s
nomination and appointment to, or service on, the Board pursuant to Section 1 of
this Agreement.  

8.

Certain Defined Terms. For purposes of this Agreement:  

 

(a)

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.  

 

(b)

“Associate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.

 

(c)

“Beneficially Own,” “Beneficial Owner”, and “Beneficial Ownership” shall have
the same meaning as set forth in Rule 13d-3 under the Exchange Act.

 

(d)

“Disinterested Directors” means the members of the Board who are not Associates
or Affiliates of Shareholder or any Shareholder Affiliate and who have not been
nominated to serve on the Board by Shareholder or any Shareholder Affiliate or
any of their respective Affiliates, Associates or any persons with whom any such
person has formed a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act).

 

(e)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.  

 

(f)

The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.  

 

(g)

The term “Public Listing” shall have the meaning set forth in the Amended and
Restated Bylaws of the Company as of the date hereof.  

 

 

 

8

--------------------------------------------------------------------------------

 

 

(h)

“SEC” shall mean the Securities and Exchange Commission.  

 

(i)

“Voting Securities” shall mean the Common Stock, and any other securities of the
Company entitled to vote in the election of directors, or securities convertible
into, or exercisable or exchangeable for Common Stock or other securities
entitled to vote in the election of directors, whether or not subject to the
passage of time or other contingencies.  

9.

Miscellaneous.  The parties hereto recognize and agree that if for any reason
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, the parties hereto shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement, to enforce specifically
the terms and provisions of this Agreement exclusively in the Court of Chancery
of the State of Delaware or, if such court shall not have jurisdiction, any
state or federal court sitting in the State of Delaware, in addition to any
other remedies at law or in equity, and each party agrees it will not take any
action, directly or indirectly, in opposition to another party seeking or
obtaining such relief, and it will not allege, and each party hereby waives the
defense, that there is an adequate remedy at law. Each of the parties hereto
agrees to waive any bonding requirement under any applicable law, in the case
any other party seeks to enforce the terms by way of equitable
relief.  Furthermore, each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of the Court of Chancery of the State of Delaware
and the federal and other state courts sitting in the State of Delaware in the
event any dispute arises out of this Agreement or the transactions contemplated
by this Agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (c) agrees that it shall not bring any action relating to this Agreement or
the transactions contemplated by this Agreement in any court other than such
federal or state courts of the State of Delaware, and each of the parties
irrevocably waives the right to trial by jury. THIS AGREEMENT SHALL BE GOVERNED
IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF
THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO ANY CONFLICT OR CHOICE OF LAW
PRINCIPLES THAT MAY RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

10.

No Waiver.  Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.  

11.

Entire Agreement.  This Agreement and the Resignation Letter contain the entire
understanding of the parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the parties hereto.  

 

 

 

9

--------------------------------------------------------------------------------

 

12.

Notices.  All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:  

if to the Company:

 

Chaparral Energy, Inc.

701 Cedar Lake Boulevard

Oklahoma City, Oklahoma 73114

Attention:  Corporate Secretary

Email: linda.byford@chaparralenergy.com

 

With a copy (which shall not constitute notice) to:

Thompson & Knight LLP

One Arts Plaza, 1722 Routh Street, Suite 1500

Dallas, TX 75201

Attention:  Wesley P. Williams

Email: wesley.williams@tklaw.com

 

if to Shareholder:

Contrarian Capital Management, L.L.C.
411 West Putnam Ave., Suite 425

Greenwich, CT 06830

Attention:  Josh Weisser

Email: JWeisser@ContrarianCapital.com


With a copy (which shall not constitute notice) to:

Seward & Kissel LLP

One Battery Park Plaza

New York, NY 10004

Pat Poglinco

poglinco@sewkis.com

 

13.

Severability.  If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.  

14.

Counterparts.  This Agreement may be executed in two or more counterparts which
together shall constitute a single agreement.  

 

 

 

10

--------------------------------------------------------------------------------

 

15.

Successors and Assigns.  This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.  

16.

No Third Party Beneficiaries.  This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons, except with respect
to Shareholder Designee (including any Replacement).  

17.

Fees and Expenses.  Each party will bear its own costs, fees and expenses in
connection with this Agreement.  

18.

Interpretation and Construction.  Each of the parties hereto acknowledges that
it has been represented by counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement, and that it has executed the
same with the advice of said independent counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.   For the purposes of calculating the advance notice period
pursuant to Section 2 of this Agreement, the Company shall be deemed to have
completed a “Public Listing” (as defined in the Amended and Restated Bylaws of
the Company) prior to the date of the annual meeting.  Any share numbers set
forth in this Agreement shall be adjusted as necessary for any stock splits,
stock dividends, reverse stock splits, recapitalizations or similar events
(other than stock buybacks or repurchases).

[Signature Pages Follow]

 

 

 

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

CHAPARRAL ENERGY, INC.

 

 

 

 

By:

/s/ K. Earl Reynolds

 

Name:

K. Earl Reynolds

 

Title:

Chief Executive Officer

 

 

 

 

 

 

[Signatures continued on the following page.]

 

 




 

 

 

[Signature Page – Support Agreement]

--------------------------------------------------------------------------------

 

 

 

Contrarian Advantage-B, L.P.

 

Contrarian Capital Trade Claims, L.P.

 

Contrarian Capital Senior Secured, L.P.

 

Contrarian Opportunity Fund, L.P.

 

Contrarian Centre Street Partnership, L.P.

 

Contrarian Dome du Gouter Master Fund, LP

 

CCM Pension-B, L.L.C.

 

CCM Pension-A, L.L.C.

 

Contrarian Distressed Equity Fund, L.P.

 

Contrarian Capital Fund I, L.P.

 

 

 

By: Contrarian Capital Management, L.L.C., as

 

Investment Manager

 

 

 

 

 

By:

/s/ Jon R. Bauer

 

Name:

Jon R. Bauer

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Support Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE A

 

CONTRARIAN ENTITIES

 

 

Contrarian Advantage-B, L.P.

Contrarian Capital Trade Claims, L.P.

Contrarian Capital Senior Secured, L.P.

Contrarian Opportunity Fund, L.P.

Contrarian Centre Street Partnership, L.P.

Contrarian Dome du Gouter Master Fund, LP

CCM Pension-B, L.L.C.

CCM Pension-A, L.L.C.

Contrarian Distressed Equity Fund, L.P.

Contrarian Capital Fund I, L.P.




 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

FORM OF NOMINEE LETTER

[______], 2018

Attention: Board of Directors

Chaparral Energy, Inc.

701 Cedar Lake Boulevard

Oklahoma City, Oklahoma 73114

 

Re:

Consent  

Ladies and Gentlemen:

This letter is delivered pursuant to the Support Agreement, dated as of [_____],
2018 (the “Agreement”), by and among Contrarian Capital Management, L.L.C., a
Delaware limited liability company, and certain investment funds directly or
indirectly managed by Contrarian Capital Management, L.L.C., as listed on
Schedule A to the Agreement (collectively, “Shareholder”), and Chaparral Energy,
Inc., a Delaware corporation (the “Company”). Capitalized terms used herein but
not defined shall have the meaning set forth in the Agreement.

In connection with the Agreement, I hereby consent to (a) serve as a director on
the Board effective [●], 2018, (b) if nominated by the Company, be named as a
nominee for the position of director of the Company in the Company’s proxy
statement for the 2019 Annual Meeting and (c) serve as a director if I am so
elected at the 2019 Annual Meeting.  I also agree that, from the date hereof
until the date at which I cease to serve as a director on the Board, I will
provide to the Company, as requested by the Company from time to time, such
information as the Company is entitled to reasonably receive from other
non-management members of the Board that is required to be disclosed in proxy
statements or other reports or filings under applicable law or securities
exchange listing requirements.

At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including the Company’s Code of Business Conduct
and Ethics, securities trading policies, anti-hedging policies, Regulation
FD-related policies, director confidentiality policies and corporate governance
guidelines, in each case that have been identified to me, and preserve the
confidentiality of the Company’s business and information, including discussions
or matters considered in meetings of the Board or Board committees, in each
case, subject to the terms of the Agreement. I hereby waive any right to receive
compensation for service as a director of the Company pursuant to the Company’s
director compensation policy, including any stock or cash compensation. I
acknowledge and agree that the foregoing obligations are in addition to the
fiduciary and common law duties of any director of a Delaware corporation.

Sincerely,

 




 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

FORM OF IRREVOCABLE RESIGNATION


[________], 2018

Attention: Board of Directors

Chaparral Energy, Inc.

701 Cedar Lake Boulevard

Oklahoma City, Oklahoma 73114

 

Re:

Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to the Support Agreement,
dated as of [___________], 2018 (the “Agreement”), by and among Contrarian
Capital Management, L.L.C., a Delaware limited liability company, and certain
investment funds directly or indirectly managed by Contrarian Capital
Management, L.L.C., as listed on Schedule A to the Agreement (collectively, the
“Shareholder”), and Chaparral Energy, Inc., a Delaware corporation (the
“Company”). Capitalized terms used herein but not defined shall have the meaning
set forth in the Agreement. Effective only upon, and subject to, (1) such time
as Shareholder, together with all of the Shareholder Affiliates, ceases
collectively to “beneficially own” (as defined in Rule 13d-3 under the Exchange
Act) the lesser of (x) an aggregate of at least 5% of the shares of Common Stock
then outstanding and (y) an aggregate of 2,324,906 shares of Common Stock, or
(2) Shareholder or any Shareholder Affiliate breaches in any material respect
any of the terms of the Agreement and fails to cure such breach within twenty
business days following the receipt of written notice thereof from the Company
specifying such breach (it being understood that unintentional breaches of this
Agreement that by their nature cannot be reversed or undone shall be deemed to
have been cured for purposes hereof if Shareholder or a Shareholder Affiliate
has taken commercially reasonable actions to reduce the adverse impact of such
breach), I hereby offer to resign from my position as a director of the Company
and from any and all committees of the Board on which I serve, with such
resignation effective immediately upon a determination by the  Board (by vote of
the Disinterested Directors) to accept such resignation in its sole discretion.

This resignation may not be withdrawn by me at any time during which it is
effective.

 

Sincerely,

 

 

 

 

By:

 

 

 


 

--------------------------------------------------------------------------------

 

EXHIBIT C

PRESS RELEASE



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

[gn2ddjwh4vul000001.jpg]




Chaparral Energy Appoints Graham Morris to Board of Directors

Oklahoma City, August XX, 2018 — Chaparral Energy, Inc. (NYSE: CHAP) today
announced that it has expanded its board of directors from eight to nine members
and has appointed Graham Morris as a new independent member of the board,
effectively immediately. Chaparral’s board, with the addition of Morris, now
includes nine members, of which eight serve as independent directors.

 

“We are very pleased to have added Graham Morris to our board of directors,”
said Chaparral’s Chairman of the Board Robert F. Heinemann. “Mr. Morris’
substantial financial experience will further strengthen our board. We look
forward to leveraging his expertise as we continue to grow Chaparral into a
premier pure-play STACK E&P company.”

 

Graham Morris joined Contrarian Capital Management, L.L.C. ("Contrarian") in
2006 and currently serves as Distressed Equity Strategy Head. In this capacity,
Mr. Morris is responsible for managing distressed equity investments for
Contrarian. Prior to this role, Mr. Morris was the Assistant Portfolio Manager
of Contrarian Long Short Credit, L.P. and Contrarian Distressed Equity, L.P.
Prior to joining Contrarian, from 2003-2005, Mr. Morris was an Analyst at Advent
Capital Management L.L.C. where he covered event driven and deep value equities,
as well as high yield and convertible bond investments. From 2000-2002, Mr.
Morris was an Associate in the Telecom & Media Investment Banking group at UBS
where he advised corporate clients on restructuring activities, high yield
offerings, IPOs and mergers and acquisitions. Mr. Morris received an M.B.A. from
Columbia Business School in 2000 and received a B.A. (Economics) with High
Honors from the University of Texas-Austin in 1995.

 

About Chaparral
Chaparral is an independent oil and natural gas exploration and production
company headquartered in Oklahoma City. Founded in 1988, Chaparral is a
pure-play operator focused in Oklahoma’s highly economic STACK Play, where it
has approximately 117,000 net acres primarily in Kingfisher, Canadian and
Garfield counties. The company has potential total production reserves of more
than 1 billion barrels of oil equivalent and approximately 315,000 net surface
acres in the Mid-Continent region. For more information, please visit
chaparralenergy.com.



 

Investor Contact

Media Contact

Joe Evans

Brandi Wessel

Chief Financial Officer

Communications Manager

405-426-4590

405-426-6657

joe.evans@chaparralenergy.com

brandi.wessel@chaparralenergy.com

 

 